PD-1559-15                                         PD-1559-15
                                                                COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                              Transmitted 12/1/2015 12:38:02 PM
                                      IN THE                     Accepted 12/1/2015 4:24:09 PM
                                                                                 ABEL ACOSTA
                            COURT OF CRJMINAL APPEALS                                    CLERK
                                    OF TEXAS

STATE OF TEXAS                           §
                                         §
V.                                       §    CAUSE NUMBERS - - - - -
                                         §
BROGAN MELCIDOR                          §

                APPELLANT'S MOTION TO EXTEND TIME
          TO FILE THE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRlMINAL APPEALS:

       Brogan Melchior, appellant, files Appellant's Motion To Extend Time To

File The Petition For Discretionary Review and would show as follows:

                                        I.

       Appellant pled not guilty to driving while intoxicated in cause numbers

1848384 in the Harris County Criminal Court at Law 4. A jury convicted her and

assessed punishment at one year in the county jail. The sentence was suspended

and Appellant was placed on community supervision for 18 months. Jed Silverman

represented her at trial.

       The Fourteenth Court of Appeals affirmed the conviction in cause number

14-14-00454-CR in Brogan Melchior v. The State of Texas in an unpublished

opinion issued on November 3, 2015 (Appendix). Rick Oliver represented her on

appeal.


                                                       December 1, 2015

                                        1
                                         II.

      The petition for discretionary review (PDR) will be timely if filed due by

December 3, 2015. This court has not previously granted an extension of time.

                                         III.

      Appellant requests until January 4, 2016 to file the PDR. For good cause, he

would show: Counsel is currently preparing a Motion for Rehearing due December

2, 2015 in Colin Dempsey v. State, No. 14-14-00634-CR; preparing for trial in

State v. Michael Webster in Harris County, No. 2030980 December 14, 2015;

previously scheduled and paid for family vacation from December 3, 2015 to

December 7, 2015 and preparing for a Brief due December 28, 2015 in Michael

Perry v. State, No. 14-15-00433-CR and 2015. Based on the foregoing, Counsel

requests additional time to file the PDR in appellant's case.

                                                    Respectfully submitted,

                                                        e?l(PJ
                                                    Rick Oliver
                                                    State Bar No. 24048179
                                                    1221 Studewood Street
                                                    Houston, Texas 77008
                                                    (713) 864-3700
                                                    (713) 864-3703 (facsimile)
                                                    rickoliverlaw@gmail.com

                                                    Attorney for Applicant
                                                    BROGAN MELCIDOR




                                          2
                          CERTIFICATE OF SERVICE

      I served this document on Appellate Division of the Harris County District

Attorney' s Office, 1201 Franklin Street, Houston, Texas 77002, by United States

Mail, first class, on December 1, 20 15.




                                                 Rick Oliver




                                           3